Order reversed on the law and facts, without costs of this appeal to either party, and matter remitted to the County Court of Monroe County for hearing and determination of the issue presented. Memorandum: In view of petitioner’s positive statement that he was not advised in any manner as to his right to have the aid of counsel either upon his arraignment, plea or sentence on the 1934 indictment for the crime of robbery in the first degree, and the failure of the District Attorney to furnish unquestionable documentary or other proof conclusively refuting the petitioner’s allegation, we conclude that petitioner is entitled to a hearing in open court upon the merits of his application for a writ of error coram nobis. (People v. Langan, 303 N. Y. 474; People v. Richetti, 302 N. Y. 290; Matter of Bojinoff v. People, 299 N. Y. 145.) All concur. (Appeal from an order denying defendant’s motion for an order coram nobis.) Present — -Taylor, P. J., McCurn, Kimball, Piper and Wheeler, JJ.